People v Antunez (2016 NY Slip Op 06156)





People v Antunez


2016 NY Slip Op 06156


Decided on September 27, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2016

Friedman, J.P., Andrias, Richter, Gische, Kahn, JJ.


1712 3111N/12

[*1]The People of the State of New York, Respondent,
vRomulo Antunez, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Mark W. Zeno of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Joshua L. Haber of counsel), for respondent.

Judgment, Supreme Court, New York County (Bruce Allen, J.), rendered December 19, 2012, convicting defendant, upon his plea of guilty, of attempted criminal possession of a controlled substance in the third degree, and sentencing him to a term of 45 days, unanimously affirmed.
Where, despite his prior expression of dissatisfaction with counsel, defendant expressly stated that he did not wish to withdraw his guilty plea and that he wanted his attorney to continue to represent him at sentencing, defendant abandoned any claims to the contrary (see People v Ragin, 136 AD3d 426 [1st Dept 2016] lv denied 27 NY3d 1074 [2016]), and the court had no reason to assign new counsel sua sponte. In any event, the
record establishes the voluntariness of the plea and the absence of good cause for reassignment of counsel.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: SEPTEMBER 27, 2016
CLERK